Citation Nr: 0913280	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-37 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to the restoration of special monthly pension on 
the basis of the need for regular aid and attendance of 
another person, to include the question of whether the 
termination of those benefits was proper.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Milwaukee Veterans 
Affairs Pension Center (Center), which terminated entitlement 
to special monthly pension based on the need for aid and 
attendance, effective April 1, 2007.  The termination was 
based on the fact that the Veteran was no longer a patient in 
a nursing home.


FINDING OF FACT

Entitlement to special monthly pension on account of the need 
for regular aid and attendance was terminated without 
observance of applicable legal provisions.


CONCLUSION OF LAW

The termination of special monthly pension on account of the 
need for regular aid and attendance was void ab initio.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.105(f), 
3.351, 3.352 (2008); M21-1, Part V, Subpart iii, Chapter 4. 
Pension Adjustments (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a special monthly pension based on need for 
aid and attendance is predicated upon the evidence of record 
showing that the veteran is so helpless as to need regular 
aid and attendance of another person. A person shall be 
considered to be in need of regular aid and attendance if 
such person is (1) a patient in a nursing home on account of 
mental or physical incapacity, or (2) helpless or blind, or 
so nearly helpless or blind as to need the regular aid and 
attendance of another person. 38 U.S.C.A. § 1502(b); 38 
C.F.R. § 3.351. Where an otherwise eligible veteran is in 
need of regular aid and attendance, an increased rate of 
pension is payable. 38 U.S.C.A. § 1521(d).

The Veteran was awarded special monthly pension based on need 
for regular aid and attendance, effective December 1, 2006.  
The award was based on evidence that he was a patient in a 
nursing home.  The June 2007 decision terminated this benefit 
effective April 1, 2007, on the basis that he had left the 
nursing home in March 2007.  The decision resulted in a 
reduction in the monthly payment from $1,113 to $910.

Approximately 10 days before the June 2007, decision to 
terminate the aid and attendance benefit, the Veterans 
Benefit Administration (VBA) issued new manual provisions 
outlining the steps to take in terminating aid and attendance 
benefits following discharge from a nursing home.  These 
provisions were made effective May 14, 2007.  M21-1, Part V, 
Subpart iii, Chapter 4. Pension Adjustments, June 5, 2007. 

These provisions provide that a presumption that the 
conditions that caused a person to be a patient in a nursing 
home are sufficient to require the aid and attendance of 
another person.  The provisions also require a rating 
decision when notice is received that a person has been 
discharged from a nursing home.  In addition they require 
that the person be given a rating decision proposing the 
reduction in benefits, and that, among other things, the 
proposed rating decision advise him that he has 60 days to 
submit additional evidence or request a hearing.  Thereafter, 
a final rating decision implementing the reduction must be 
entered.  Id.  These provisions are consistent with 38 C.F.R. 
§ 3.105(f), which requires similar procedures when reducing 
pension benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where VA reduces a rating without 
observing applicable laws and regulations, the rating is void 
ab initio and the prior rating must be reinstated effective 
the date of the reduction.  Hayes v. Brown, 9 Vet. App. 67, 
73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

VA's General Counsel has clarified that failure to accurately 
set an effective date for reduction under applicable 
provisions of 38 C.F.R. § 3.105, creates a rating decision 
that is voidable rather than voidable, and that the error can 
be corrected by paying additional benefits for the period to 
which the beneficiary would otherwise have been entitled.  

In the instant case, however, benefits were reduced without 
observance of applicable regulations and manual provisions.  
The error was not a simple miscalculation of the effective 
date.  The reduction was made without consideration of the 
presumption that the benefits that had caused him to be a 
patient in the nursing home rendered him in need of actual 
aid and attendance, and without issuing the required rating 
decisions and notice.  Hence the Board must conclude that the 
reduction was void ab initio and restore entitlement to 
special monthly pension, effective the date of the reduction.


ORDER

Termination of special monthly pension benefits based on the 
need for regular aid and attendance of another person was not 
proper, the benefit is restored.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


